Citation Nr: 0917815	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  99-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
chronic right shoulder pain than 10 percent disabling from 
June 1, 1998, and 40 percent from June 16, 2005.  

2.  Entitlement to a higher initial disability rating for 
chronic left shoulder pain than 10 percent disabling from 
June 1, 1998, and 30 percent from June 16, 2005.  

3.  Entitlement to a higher initial disability rating in 
excess of 30 percent for a right foot disability, 
characterized as Tailor's bunion deformity, with tyloma at 
the 5th metatarsophalangeal joint, 5th toe adductovarus, short 
1st, 4th, and 5th metatarsal bones, dorsiflexed nonpurchasing 
4th toe, keratoma of the heel, and old fracture of the great 
toe.  

4.  Entitlement to a higher initial disability rating in 
excess of 30 percent for a left foot disability, 
characterized as Tailor's bunion deformity, with tyloma at 
the 5th metatarsophalangeal joint, 5th toe adductovarus, short 
1st, 4th, and 5th metatarsal bones with heloma durum of the 5th 
toe, and keratoma of the heel.


5.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic lower and dorsal back pain status post 
surgery prior to September 19, 2002.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic right hip pain with X-ray evidence of 
widening of femoral neck, subtle varous deformity right side 
with findings suggestive of healed past slipped capital 
femoral epiphysis prior to September 19, 2002.

7.  Entitlement to an initial rating in excess of 10 percent 
disabling for chronic left hip pain with X-ray evidence of 
widening of femoral neck prior to September 19, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
October 1983, and from April 1984 to May 1998.  

These matters initially came before the Board of Veteran's 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Appeals (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

In a June 1998 rating decision, the RO granted service 
connection for the Veteran's back pain, bilateral shoulder 
problems, bilateral hip problems, assigning 10 percent rating 
for each disability.  The Veteran thereafter perfected timely 
appeals as to these matters.

In a September 2000 rating decision, the RO granted service 
connection for bilateral foot hyperkeratomas and assigned a 
10 percent evaluation for each foot.  These appeals were 
perfected for appeal following the Veteran's submission of a 
timely substantive appeal.  

As the Veteran perfected appeals to the initial ratings 
assigned following the grants of service connection in the 
above-mentioned June 1998 and September 2000 rating decisions 
the Board has characterized these issues in accordance with 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the VA Central Office in 
Washington, DC in December 2003.

The Board remanded these matters in July 2004, so that due 
process concerns could be addressed, as well as so additional 
development of the evidence could be conducted.  


Subsequent to the Board's July 2004 remand, the RO in April 
2008 increased the disability ratings assigned to the 
Veteran's service-connected bilateral shoulder and bilateral 
feet disorders.  Taking into account these increased ratings 
the pertinent issues on the title page of this decision have 
been appropriately recharacterized.  

As noted by the Board as part of its July 2004 remand, the 
Veteran appeared to have raised a claim for entitlement to 
service connection for hammertoes as secondary to his 
service-connected hyperkeratomas of both feet at the December 
2003 hearing.  At that time, the matter was referred to the 
RO for further consideration.  Claims file review shows that 
this additional development has yet to be undertaken.  As 
such, this matter is again referred to the RO for further 
consideration.

The Board notes that the Appeals Management Center (AMC) in 
Washington, D.C., in April 2008, adjudicated the issue 
concerning entitlement to a total disability evaluation for 
individual unemployability (TDIU) prior to September 19, 
2002.  This issue was also remanded by the Board in July 
2004.  The AMC assigned an effective date of June 1, 1998 
(the first day of the first month following the Veteran's 
active service separation).  Therefore, this matter, having 
been essentially granted in full, is no longer before the 
Board.

The issues of entitlement to an initial rating in excess of 
10 percent disabling for chronic lower and dorsal back pain 
status post surgery prior to September 19, 2002; entitlement 
to an initial rating in excess of 10 percent disabling for 
chronic right hip pain with X-ray evidence of widening of 
femoral neck, subtle varous deformity right side with 
findings suggestive of healed past slipped capital femoral 
epiphysis prior to September 19, 2002; and entitlement to an 
initial rating in excess of 10 percent disabling for chronic 
left hip pain with X-ray evidence of widening of femoral neck 
prior to September 19, 2002 being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC, in Washington, DC.


FINDING OF FACT

In August 2008, prior to promulgation of a decision in the 
appeal, the AMC received notification from the Veteran that a 
withdrawal of his appeal concerning the issues of entitlement 
to higher initial increased disability ratings for his 
service-connected bilateral shoulder and bilateral feet 
disorders was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to a higher initial 
rating for his service-connected chronic right shoulder pain 
have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to a higher initial 
rating for his service-connected chronic left shoulder pain 
have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to a higher initial 
rating for his service-connected right foot disability, 
characterized as Tailor's bunion deformity, with tyloma at 
the 5th metatarsophalangeal joint, 5th toe adductovarus, short 
1st, 4th, and 5th metatarsal bones, dorsiflexed nonpurchasing 
4th toe, keratoma of the heel, and old fracture of the great 
toe have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning entitlement to a higher initial 
rating for his service-connected left foot disability, 
characterized as Tailor's bunion deformity, with tyloma at 
the 5th metatarsophalangeal joint, 5th toe adductovarus, short 
1st, 4th, and 5th metatarsal bones with heloma durum of the 5th 
toe, and keratoma of the heel have been met.  38 U.S.C.A. 
§ 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In August 2008, the appellant informed VA of his 
desire to withdraw his appeal to the issues of entitlement to 
higher initial increased disability ratings for his service-
connected bilateral shoulder and bilateral feet disorders.  
Specifically, as part of a VA Form 21-4138 (JF) he indicated 
"I WANT TO STATE THAT I AM SATISFIED WITH THE DECISION ON 
THE SUPPLEMENTAL STATEMENT OF THE CASE [SSOC], DATED JULY 16, 
2008 REFERENCE THE FOUR ISSUES.  THANK YOU FOR YOUR ATTENTION 
IN THIS MATTER."  The Board observes that this SSOC, mailed 
to the Veteran on July 16, 2008, informed him that the 
disability ratings concerning his service-connected bilateral 
shoulders and bilateral feet had been increased.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these appealed matters and they 
are dismissed.

The Board does parenthetically observe that the Veteran's 
accredited representative, as part of a March 2009 Written 
Brief Presentation, included these four matters as issues on 
appeal.  He added that the SSOC dated April 11, 2008 [and 
mailed to the Veteran on July 16, 2008] was sent to the 
Veteran outlining the reasons and bases for the "denial" of 
additional benefits.  He also mentioned that the Veteran had 
not "responded to the SSOC."  As clearly noted above, it 
appears that the Veteran's representative was mistaken 
concerning these statements.  


ORDER

The appeal as to the issues of entitlement to higher initial 
increased ratings for the service-connected bilateral 
shoulders and bilateral feet disorders is dismissed.


REMAND

Concerning the instant claims regarding entitlement to an 
initial rating in excess of 10 percent disabling for chronic 
lower and dorsal back pain status post surgery prior to 
September 19, 2002; entitlement to an initial rating in 
excess of 10 percent disabling for chronic right hip pain 
with X-ray evidence of widening of femoral neck, subtle 
varous deformity right side with findings suggestive of 
healed past slipped capital femoral epiphysis prior to 
September 19, 2002; and entitlement to an initial rating in 
excess of 10 percent disabling for chronic left hip pain with 
X-ray evidence of widening of femoral neck prior to September 
19, 2002 the Board, as part of its July 2004 remand order 
that a statement of the case (SOC) be issued as to these 
matters.  This stemmed from the Veteran's submission of a 
March 2003 notice of disagreement (NOD) to the effective date 
assigned for these issues by the February 2003 rating 
decision.  The Board determined in July 2004 that as the 
Veteran had not been provided a SOC in response to his March 
2003 NOD, a remand was required for the issuance of a SOC on 
these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The requested SOC was mailed to the Veteran in August 2007.  
Thereafter, later in August 2007, the Veteran supplied VA 
with a VA Form 9 indicating his desire to appeal these three 
issues.  

Of significant note, included with the Veteran's August 2007 
substantive appeal (VA Form 9) was an attachment on which he 
clearly indicated the following:  "I request a local hearing 
with a VA Regional Office Decision Review Officer."  

In accordance with 38 C.F.R. § 20.700 (2008), a hearing on 
appeal will be granted to an appellant who expresses a desire 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 
2002).  

Under the circumstances, this case, as to these pertinent 
matters, must be returned to the RO so that the Veteran is 
afforded an opportunity to present testimony at a hearing at 
the RO before a Decision Review Officer.  


Accordingly, the case is REMANDED for the following actions:

The RO need take appropriate steps to 
contact the Veteran in order to schedule 
him for a hearing before a Decision 
Review Officer in a timely fashion.  
Based on the Veteran's response, any 
indicated adjudication or development of 
the record should be performed.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


